Citation Nr: 1439400	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating, in excess of 30 percent, for bilateral pes planus with foot deformities.

2.  Entitlement to a higher initial rating, in excess of 10 percent, for degenerative joint disease of the right elbow.

3.  Entitlement to a higher initial rating, in excess of 10 percent, for degenerative joint disease of the left elbow.

4.  Entitlement to an initial compensable rating for right elbow impairment of supination.  

5.  Entitlement to a higher initial rating for left elbow impairment of supination, in excess of 0 percent from September 14, 2004, and in excess of 10 percent from July 30, 2012.

6.  Entitlement to a higher initial rating for degenerative joint disease of the right knee, in excess of 10 percent from September 14, 2004, and in excess of 20 percent from July 30, 2012.

7.  Entitlement to a higher initial rating for degenerative joint disease of the left knee, in excess of 10 percent from September 14, 2004, and in excess of 20 percent from July 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which granted service connection for bilateral pes planus with foot deformities and for bilateral degenerative joint disease of the elbows and knees effective September 14, 2004.  The Veteran has appealed the assigned initial ratings.  

In September 2007, the RO granted a total disability rating based on individual unemployability (TDIU), effective September 14, 2004.

In his July 2008 substantive appeal (VA Form 9), the Veteran requested hearings before a decision review officer at the RO and before a Board Veterans Law Judge (Travel Board hearing).  In December 2008 and August 2009, he withdrew his hearing requests.

The Board remanded the appeal in June 2012 for additional development, which included a remand for updated VA treatment records, a request for outstanding private treatment records, and for updated VA examinations to address the Veteran's bilateral knee and elbow disabilities.  This was accomplished, and the Board finds that it may proceed with a decision on the issues addressing the Veteran's bilateral foot and bilateral elbow disabilities at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a December 2012 rating decision, the RO granted a separate non-compensable rating for right elbow impairment of supination, granted a separate 10 percent rating for left elbow impairment of supination, and granted increased 20 percent ratings for left and right knee degenerative joint disease, all effective July 30, 2012.  Because the RO did not grant the complete benefit sought on appeal, the increased rating claims remain in appellate status, and the issues listed above have been recharacterized to reflect the December 2012 grant of benefits.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The issue of entitlement to higher initial ratings for degenerative joint disease of the right and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, bilateral pes planus was manifested by x-ray evidence of metatarsus varus, or inward displacement of the feet, valgus deflection of the Achilles tendon that was painful with manipulation, including spasms, and characteristic callosities.

2.  The Veteran's right and left foot hallux valgus deformities are not severe in degree, nor is there a history of operation with resection of the metatarsal head. 

3.  The Veteran has hammer toes present on the second and fifth toes on the left foot and on the second, fourth, and fifth toes on the right; however, hammer toes were not present on all five toes of either feet.  

4.  For the entire rating period, the Veteran had 130 degrees flexion of the right forearm without pain, and 45 degrees extension with pain at 30 degrees.  He had additional functional loss due to flare-ups of pain, pain on movement, and weakness, to include with repetitive motion.

5.  For the entire rating period, the Veteran had 140 degrees flexion of the left forearm without pain, and 50 degrees extension with pain at 50 degrees.  He had additional functional loss due to flare-ups of pain, pain on movement, and weakness, to include with repetitive motion.

6.  For the entire rating period, the Veteran had 0 to 80 degrees pronation and 0 to 80 degrees supination of the forearms bilaterally with pain at 30 degrees supination on the left.


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a higher initial 50 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013). 

2.  For the entire rating period, the criteria for a higher initial 20 percent rating for degenerative joint disease of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5207 (2013). 

3.  For the entire rating period, the criteria for a higher initial 20 percent rating for degenerative joint disease of the left elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5207 (2013). 

4.  For the entire rating period, the criteria for an initial compensable rating for right elbow impairment of supination have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2013). 

5.  For the entire rating period prior to July 30, 2012, the criteria for an initial 10 percent rating for left elbow impairment of supination have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

Initial VCAA notice, issued in October 2004 addressed a claim for pension, but not service connection.  The Veteran was afforded VCAA notice in May 2008, addressing the current appeal for higher initial ratings for his bilateral foot, bilateral elbow, and bilateral knee disabilities.  The notice letter included information on how disability ratings are assigned, and March 2008 and July 2008 notices addressing concurrent service connection claims provided general notice regarding how both disability ratings and effective dates are assigned.  Because the current appeal for higher initial ratings arises from disagreement with the initial evaluation following the grant of service connection, and because the Veteran has received some notice addressing the assignment of both disability ratings and effective dates, the Board finds that no further notice is needed under VCAA.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i).  Moreover, neither the Veteran nor his representative have raised allegations of prejudice resulting from notice error on the part of VA. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, Social Security Administration (SSA) medical records, VA examinations, and lay statements have been associated with the record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to a June 2012 Board remand, the Veteran was afforded a VA examination in July 2012 to address his service-connected bilateral elbow disability where a prior April 2008 VA examination was found to be inadequate.  The Board finds the July 2012 VA examination, obtained on remand, is adequate because the examination was performed by a medical professional, included a thorough examination, and reported findings pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board finds that April 2007 and April 2008 VA examinations addressing the Veteran's service-connected foot disability are similarly adequate and reported findings pertinent to the rating criteria.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, symptoms related to pes planus with deformities have not changed over the course of the appeal, thus, a staged rating is not warranted.  The RO granted a separate initial rating for left elbow impairment of supination from July 30, 2012.  The Board finds, however, that the weight of the evidence does not establish that the Veteran's right or left elbow disabilities have changed in severity over the course the appeal to warrant a staged rating, and the initial ratings assigned below have been granted for the entire rating period.

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 30 percent rating for bilateral pes planus under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 provides ratings for hallux valgus, unilateral.  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for hallux valgus, operated with resection of the metatarsal head, or for hallux valgus that is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5282 provides a non-compensable rating for hammer toe of single toes, and a 10 percent rating for hammer toe of all toes, unilaterally, without claw foot.  38 C.F.R. § 4.71a.

For rating limitation of motion of the elbow, the applicable Diagnostic Codes are Diagnostic Codes 5206, 5207, 5208, and 5213. 

Under Diagnostic Code 5206, a 10 percent rating is assigned with limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  A 20 percent rating is assigned with limitation of flexion to 90 degrees, and a 30 percent rating is assigned with limitation of flexion of the major arm to 70 degrees, or limitation of flexion of the minor arm to 55 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, a 10 percent rating is assigned with limitation of extension of the forearm to 45 degrees and a 20 percent rating is assigned with limitation of extension to 75 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5208, a 20 percent rating may also be assigned where forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating, and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Normal or full range of motion of the elbow is from zero degrees of extension to 145 degrees of flexion.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for Pes Planus with Bilateral Foot Deformities

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, bilateral pes planus has been manifested by x-ray evidence of metatarsus varus, or inward displacement of the feet, pain on manipulation and tenderness of the plantar fascia, valgus deflection of the Achilles tendon with pain and spasm on manipulation, and characteristic callosities.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the entire rating period, bilateral pes planus more nearly approximates the criteria described for a higher 50 percent rating under Diagnostic Code 5276.  The evidence reflects mild bilateral hallux valgus and hammer toes of the second, fourth, and fifth toes on the right and the second and fifth toes on the left.  Separate compensable ratings are not warranted for bilateral hallux valgus and hammer toes.  

An April 2007 VA examination showed bilateral extensive calluses on the great toes and medial aspect of the feet bilaterally.  The Veteran had mild hallux valgus deformities and mild hammer toe deformities, bilaterally, with hammer toes present on the second, fourth, and fifth toes on the right and the second and fifth toes on the left.  He had tenderness over the heels and avoided weight bearing.  The feet were weak and unstable with walking.  Bilateral pes planus was described as moderate to severe in degree.  X-rays showed metatarsus varus and hallux valgus bilaterally, and identified a large plantar calcaneal spur on the left.  The Veteran had a diagnosis of degenerative joint disease of both feet.  

While the Achilles tendon was stated to be in normal location and was nontender during an April 2007 VA examination, an April 2008 VA examiner identified valgus deflection of the Achilles tendon with pain and spasm on manipulation.  Bilateral hammer toes were noted on the second and fifth toes, and the Veteran had hallux valgus deformities to 40 degrees.  There was also pain on manipulation and tenderness noted on the attachments of the plantar fascia up to the calcaneus.  The Veteran denied having corrective surgery, and did not wear orthopedic shoes or appliances, but used a cane.  

The Board finds that the Veteran's bilateral pes planus approximates the criteria for a higher 50 percent rating, which contemplates pronounced flatfoot.  While, pes planus with foot deformities was described by the April 2007 VA examiner as being as moderate to severe in degree, there is nonetheless x-ray evidence of malalignment of the feet, objective evidence of tenderness of the plantar fascia, and valgus deflection of the Achilles tendon with pain and spasm on manipulation, similar to the criteria described for a higher 50 percent rating for bilateral pes planus.  A 50 percent rating is the highest rating available under Diagnostic Code 5276.  Resolving reasonable the doubt in favor of the Veteran, the Board finds that for the entire rating period, pes planus more nearly approximates the criteria for a higher 50 percent rating under Diagnostic Code 5276.  In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, the Veteran's functional limitations associated with pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance in granting the higher 50 percent rating under Diagnostic Code 5276.  See DeLuca; 38 C.F.R. 
§§ 4.3, 4.7, 4.71a.

The Board notes that the April 2007 VA examiner opined that it was more likely than not that pes planus with foot deformities as documented were related to service, and service connection was granted in May 2007 for the diagnosed pes planus "with foot deformities."  The Board has, therefore, considered whether separate compensable ratings are warranted for service-connected foot deformities, to include hallux valgus and hammer toes.     

The April 2007 VA examiner identified mild hallux valgus deformities and mild hammer toe deformities, bilaterally, with hammer toes present on the second, fourth, and fifth toes on the right and the second and fifth toes on the left.  An April 2008 VA examiner identified hammer toes on the second and fifth toes bilaterally.  The Veteran had hallux valgus deformities to 40 degrees bilaterally.  

While the Veteran has current hallux valgus, right and left foot hallux valgus deformities are not shown to be severe in degree, equivalent to the amputation of the great toe, and instead were described by the April 2007 VA examiner as being mild in degree.  Operation with resection of the metatarsal head is not indicated by the record, and the Veteran reported having no history of corrective surgery to the feet during examination.  Accordingly, the Board finds that the criteria for a separate 10 percent rating under Diagnostic Code 5280 have not been met or approximated at any time during the rating period.  

A 10 percent rating under Diagnostic Code 5282 is assigned for hammer toe present on all toes unilaterally.  The Veteran has hammer toes present on the second and fifth toes on the left and on the second, fourth, and fifth toes on the right; however, hammer toes were not present on all five toes of either foot.  Therefore, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 5282 for hammer toes.

The Veteran has currently diagnosed joint disease in the bilateral feet.  Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  In this case, the appropriate rating criteria for orthopedic disabilities of the foot are contemplated by Diagnostic Codes 5276-5284.   Because the Veteran is currently in receipt of a compensable rating under Diagnostic Code 5276, the assignment of a separate 10 percent rating under Diagnostic Code 5003 is not appropriate, and the Board finds that symptoms of arthritis, characterized by pain and associated limitations, are considered by the assigned rating under Diagnostic Codes 5276.   

Increased Rating for Bilateral Elbow Disabilities

The Veteran is currently in receipt of a 10 percent rating for right elbow degenerative joint disease, a 10 percent rating for left elbow degenerative joint disease and, pursuant to a December 2012 rating decision, he was additionally assigned a separate 10 percent rating for left elbow impairment of supination from July 30, 2012.  

The Veteran's representative contends in a July 2014 statement that a December 2012 reduction of a 10 percent rating assigned for right elbow degenerative joint disease was not appropriate.  A review of the record shows, however, that while the Veteran was assigned a non-compensable (0 percent) rating for right elbow impairment of supination from July 30, 2012, the previously assigned 10 percent ratings for right and left degenerative joint disease remained intact.  Therefore, no reduction of benefits was made, and the Veteran was simply assigned a separate, additional, 10 percent rating for left elbow impairment of supination.   The Board will, therefore, consider whether higher initial ratings are warranted for both right and left elbow degenerative joint disease and for right and left elbow impairment of supination.

Range of motion testing was conducted during April 2007 and April 2008 VA examinations.  While the VA examiners identified range of motion in terms of flexion, extension, pronation, and supination in the right and left forearm, with additional pain noted, the VA examiners did not identify at what point pain began.  Accordingly, the Board finds that the April 2007 and April 2008 VA examinations are inadequate for rating purposes.  The Board finds, however, that the range of motion measurements provided during a July 2012 VA examination are adequate.  The July 2012 VA examiner identified the point at which pain with motion began and adequately addressed functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A July 2012 VA examination reflects 130 degrees flexion in the right forearm without objective evidence of painful motion on flexion.  The Veteran had 45 degrees extension in the right forearm with pain beginning at 30 degrees.  He had 140 degrees flexion in the left forearm without objective evidence of painful motion on flexion and had 50 degrees extension with pain beginning at 50 degrees.  The Veteran had additional functional limitation due to weakness and pain on movement.  He was unable to perform repetitive testing due to pain, and had limited extension of both elbows, weakness, and objective evidence of pain on examination.  The VA examiner also explained that the Veteran had lost range of motion due to pain, and that repetitive movement would likely increase pain, weakness, and would result in further loss of extension.  Additionally, it was likely that the Veteran would experience greater impairment during a flare-up of pain.  

Based on findings from the July 2012 VA examination, the Board finds that for the entire rating period, the Veteran had 130 degrees flexion in the right forearm without pain, and 45 degrees extension in the right forearm with pain at 30 degrees, 140 degrees flexion in the left elbow without pain, and 50 degrees extension with pain at 50 degrees.  The Veteran had additional functional loss due to flare-ups of pain, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is currently in receipt of separate 10 percent ratings under Diagnostic Code 5207 for limitation of extension of the forearm to 45 degrees.  A higher 20 percent rating is assigned with limitation of extension to 75 degrees.  38 C.F.R. 
§ 4.71a.  The record shows that the Veteran had limitation of extension to 30 degrees on the right and to 50 degrees on the left due to pain.  While the Veteran did not have extension limited to 75 degrees as described for a 20 percent rating under Diagnostic Code 5207, the Board finds that with consideration of the Veteran's additional functional limitations due to pain, pain on movement, and weakness, to include with repetitive motion, his disability picture more nearly approximates the criteria for a higher 20 percent rating under Diagnostic Code 5207, for both left and right elbow degenerative joint disease.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the Board finds that higher initial 20 percent ratings are warranted under Diagnostic Code 5207 for degenerative joint disease in each elbow.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds that for the entire rating period, separate compensable ratings are not warranted under Diagnostic Code 5206 for limitation of flexion of the forearm, or under Diagnostic Code 5208 which considers the combination of limitation of flexion and limitation of extension of the forearm.  In that regard, for the entire rating period right and left forearm flexion were non-compensable under both Diagnostic Code 5206 and 5208 where the Veteran had 130 degrees flexion in the right forearm without pain and 140 degrees flexion in the left forearm without pain.  While the Veteran was had additional functional loss on range of motion testing in July 2012 due to flare-ups of pain, pain on movement, and weakness, these symptoms were already considered in granting higher initial evaluations for right and left elbow degenerative joint disease under Diagnostic Code 5207, and, thus, may not be considered for granting separate ratings under Diagnostic Code 5206 or 5208 where limitation to flexion was otherwise non-compensable.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

From July 30, 2012, the Veteran was assigned a separate 10 percent rating for left elbow supination to 30 degrees or less, and he was assigned a non-compensable evaluation for right elbow supination.  A July 30, 2012 VA examiner identified 0 to 80 degrees pronation in the forearms bilaterally and 0 to 80 degrees supination bilaterally with pain present only at 30 degrees supination on the left.  

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating, and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a.  While prior April 2007 and April 2008 VA examinations included measurements for forearm pronation and supination, because they did not identify the point at which pain began, the Board finds that these examinations are inadequate for rating purposes.  Accordingly, the Board finds that for the entire rating period, the Veteran had left forearm supination limited by pain to 30 degrees, to warrant the assignment of a 10 percent rating for the entire rating period prior to July 30, 2012.  Because the Veteran had 80 degrees supination on the right, which was not additionally limited by pain on range of motion testing, the Board finds that for the entire rating period, a compensable evaluation is not warranted for right arm impairment of supination under Diagnostic Code 5213.

For the entire rating period, the Veteran had 0 to 80 degrees pronation in the forearms bilaterally, without additional limitation of motion, in degrees, due to pain.  Normal pronation is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  Accordingly, the Board finds that the Veteran did not have limitation of pronation with motion lost beyond the last quarter arch in either arm, to warrant a 20 percent rating under Diagnostic Code 5213.  38 C.F.R. § 4.71a.  Again, while the Veteran was stated to have additional functional loss on range of motion testing in July 2012 due to flare-ups of pain, pain on movement, and weakness, these symptoms were already considered in granting the Veteran's higher initial evaluations for right and left elbow degenerative joint disease under Diagnostic Code 5207 (limitation of extension) and may not be additionally considered for granting a separate rating or higher rating under Diagnostic Code 5213, where supination was found to be non-compensable on the right, and where the Veteran had full range of motion on pronation bilaterally.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
 
The Board finds that the symptomatology and impairment caused by bilateral pes planus with foot deformities and bilateral elbow degenerative joint disease are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5276, 5280, and 5282 specifically provide for disability ratings based on pes planus, and hallux valgus and hammer toe deformities, and Diagnostic Codes 5206, 5207, 5208, and 5213 specifically provide for disability ratings based limitation of motion in the forearm, to include limitation of supination and pronation.  In this case, considering the lay and medical evidence, the Veteran has bilateral pes planus was manifested by x-ray evidence of metatarsus varus, valgus deflection of the Achilles tendon that is painful with manipulation, including spasms, and characteristic callosities, and has been assigned the maximum rating under Diagnostic Code for pronounced flat foot under Diagnostic Code 5276.  A greater degree of impairment is not indicated by the record, and the Board has considered whether separate ratings may be assigned based on the presence of hallux valgus and hammer toes, which were found to be non-compensable.  Considering the lay and medical evidence, for the entire rating period, the Veteran had at least 130 degrees flexion in the right forearm without pain and 30 degrees extension limited by pain; 140 degrees flexion in the left forearm without pain and 50 degrees extension limited by pain; and he had 0 to 80 degrees pronation and 0 to 80 degrees supination bilaterally with pain at 30 degrees supination on the left.  The Board finds that the Veteran's symptoms and impairment, which involved limitations to range of motion with additional functional loss due to flare-ups of pain, pain on movement, and weakness, to include with repetitive motion, are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as chronic foot and elbow pain, limitations to walking and standing, and limitations to arm movement are specifically contemplated by the criteria discussed above.  Accordingly, the Board finds that the assigned evaluations for pes planus and right and left elbow degenerative joint disease with impairment of supination on the left addresses his current disability picture.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

For the entire rating period, a higher initial 50 percent rating is granted for bilateral pes planus.

For the entire rating period, a higher initial 20 percent rating is granted for right elbow degenerative joint disease.

For the entire rating period, a higher initial 20 percent rating is granted for left elbow degenerative joint disease.

An initial compensable rating for right elbow impairment of supination is denied. 

For the entire rating period prior to July 30, 2012, an initial 10 percent rating is granted for left elbow impairment of supination.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA examination, most recently in July 2012, to address his bilateral knee disability.  In a March 2013 statement, the Veteran asserted that his knees were getting worse day by day, and he reported giving away of both knees.  Accordingly, the Board finds that a remand for an updated VA examination is necessary to assess the current severity of the Veteran's bilateral knee disability.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination to help assess the current severity the service-connected bilateral knee disability.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

2.  Thereafter, the AOJ should readjudicate the appeal for a higher initial rating for right and left knee degenerative joint disease.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran and representative should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


